                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                              Plaintiff,             :       Case No. 3:09-cr-181
                                                             Also 3:16-cv-265

                                                             District Judge Walter H. Rice
       -   vs   -                                            Magistrate Judge Michael R. Merz

ELMO BAILEY,

                              Defendant.             :



                                   TRANSFER ORDER




       This case is before the Court upon the filing by Defendant Elmo Bailey of a Motion to

Vacate under 28 U.S.C. § 2255 (ECF No. 110). Bailey correctly labels his filing as a “second”

motion, and the docket reflects that he previously filed a Motion to Vacate (ECF No. 94) which

the Court denied (ECF No. 98).

       28 U.S.C. § 2255(h) provides that a “second or successive motion must be certified as

provided in section 2244. . . .” Bailey has provided no such certificate. Under these circumstances,

this Court has no jurisdiction to consider the merits of the new Motion. Franklin v. Jenkins, 839

F.3d 465(6th Cir. 2016); Burton v. Stewart, 549 U.S. 147 (2007). Instead, it must transfer the case

to the Sixth Circuit Court of Appeals. In re Sims, 111 F.3d 45 (6th Cir. 1997).




                                                 1
       Accordingly the Clerk is ordered to transfer this case to the United States Court of Appeals

for the Sixth Circuit for that court’s determination of whether the case may proceed.



March 12, 2020.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                                                2
